USCA4 Appeal: 19-4050      Doc: 34         Filed: 03/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-4050


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ISIAH PAUL MENDEZ,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:18-cr-00185-WO-1)


        Submitted: February 17, 2022                                      Decided: March 22, 2022


        Before DIAZ, THACKER, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Todd A. Smith, SMITH GILES PLLC, Graham, North Carolina, for
        Appellant. Matthew G.T. Martin, United States Attorney, Stephen T. Inman, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
        North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4050      Doc: 34         Filed: 03/22/2022      Pg: 2 of 2




        PER CURIAM:

               Isiah Paul Mendez pleaded guilty to being a felon in possession of a firearm, in

        violation of 18 U.S.C. § 922(g)(1). The district court sentenced Mendez under the Armed

        Career Criminal Act (ACCA), 18 U.S.C. § 924(e), to 188 months’ imprisonment. On

        appeal, Mendez challenges his classification as an armed career criminal, arguing that his

        prior North Carolina breaking or entering convictions did not qualify as violent felonies

        because North Carolina’s breaking or entering statute, N.C. Gen. Stat. § 14-54(a), is

        broader than a generic burglary statute.

               As we recently explained, this argument is foreclosed by our decision in United

        States v. Mungro, 754 F.3d 267, 272 (4th Cir. 2014). See United States v. Dodge, 963 F.3d

        379, 382-84 (4th Cir. 2020) (reaffirming that “§ 14-54(a), as interpreted by the North

        Carolina Supreme Court, sweeps no more broadly than the generic elements of burglary

        and therefore a conviction under that statute qualifies as an ACCA predicate conviction”

        (internal quotation marks omitted)), cert. denied, 141 S. Ct. 1445 (2021). Accordingly, we

        affirm the district court’s judgment. ∗ We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                        AFFIRMED



               ∗
                 Although we placed this appeal in abeyance for United States v. Gary, 954 F.3d
        194 (4th Cir. 2020), rev’d, Greer v. United States, 141 S. Ct. 2090 (2021), it is clear after
        the decision in Greer that Mendez’s conviction does not run afoul of Rehaif v. United
        States, 139 S. Ct. 2191 (2019).

                                                     2